Citation Nr: 1010214	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability, 
including osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a left knee disability.  A timely 
appeal was noted from that decision.

In March 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a left knee disability had its onset, increased in 
severity, or is otherwise related to the Veteran's period of 
service, nor did osteoarthritis manifest to a compensable 
degree within 1 year of the Veteran's discharge from active 
service.  


CONCLUSION OF LAW

A left knee disability, including osteoarthritis, was not 
incurred or aggravated in service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
August 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records are unavailable and were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC); however, the Veteran's separation examination 
and morning reports from his unit have been received.  All 
identified and available post-service treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case, as arthritis 
of the left knee was not diagnosed until June 1992, many 
years after discharge.

The Veteran's service treatment records are not on file, and, 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Analysis

The Veteran was diagnosed with arthritis and a torn meniscus 
in the left knee, resulting in a total knee replacement in 
January 2008.  He has attributed his chronic left knee 
disability to an injury incurred while serving in Japan.

Although the Veteran's service treatment records are 
unavailable, morning reports from the Veteran's unit have 
been received, showing that he was absent from his unit due 
to illness on January 28-29, 1954; February 4, 1954; and 
March 11-12, 1954; however, the specific reasons for the 
Veteran's absence are not noted, and an NPRC Report of Search 
states that "no sick reports [are] available during this 
time frame [September 1953-March 1954]."  

The March 1954 morning reports reflect that the Veteran was 
treated for an undisclosed illness or injury at the 8165th 
Station Hospital, and was subsequently released to duty.  A 
request for the Veteran's treatment records from that 
facility was made in March 2009.  In June 2009, the RO was 
advised that that all available treatment records pertinent 
to the Veteran had already been provided.

On separation examination in August 1955, a normal 
musculoskeletal evaluation was noted.  The Veteran gave a 
history of a civilian hospitalization in 1951 for pneumonia, 
and a military hospitalization in 1953 for a shell fragment 
wound to the right side of the face.  Typewritten comments 
state that the Veteran "[denied] all else."  

There is no evidence of post-service clinical treatment for a 
left knee disability until June 1992.  At that time, the 
Veteran reported that he had injured his left knee in a car 
accident.  There was no reference to an in-service knee 
injury.  An X-ray study showed degenerative joint disease in 
the left knee with a possible degenerative lesion of the 
medial meniscus, and the accompanying report noted that 
"[the Veteran] used to walk 8 miles a day and now he cannot 
do that anymore."  An MRI conducted in June 2003 also showed 
significant trauma to the left meniscus.  An attempt to 
schedule a total knee replacement was made in April 1995; 
however, according to a clinical note, the surgery could not 
be performed because the Veteran was having difficulty 
obtaining approval for the surgery through the workers' 
compensation program.  A total knee replacement was not 
accomplished until January 2008.

Many of the records from the Veteran's private physician are 
stamped with the words "Work Comp".  In an effort to 
clarify the matter, a letter was sent to the Veteran in June 
2009, asking that he submit any information regarding 
workers' compensation claims or lawsuits from motor vehicle 
accidents resulting in an orthopedic or neurological 
disability.  He was further asked to provide the names of any 
law firms or medical providers having information on workers' 
compensation claims or lawsuits.  The Veteran responded in 
July 2009 that he had no information to provide.  

The Veteran received a VA examination in December 2009.  The 
claims file was reviewed.  The Veteran gave a history of two 
left knee injuries sustained while skiing and playing 
basketball on active duty in Japan.  He continued to have 
"intermittent problems" with the knee following his 
discharge from service in 1955.  A physical examination 
showed that the Veteran had undergone a successful total knee 
replacement.  The examiner noted the June 1982 report of a 
left knee injury and pointed out "a second note that refers 
to workmen's compensation claim."  It was also noted that 
the Veteran was unable to have surgery on the left knee in 
April 1995 because workers' compensation did not approve it.  
According to the examiner, "this would indicate that the 
left knee condition originated [with the workers' 
compensation claim], not while he was in the service."  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's left knee 
disability is the result of his active service.  Even if it 
is assumed, without deciding, that the Veteran sustained an 
injury to the left knee in service, it does not appear that 
the injury resulted in chronic disability.  The Veteran's 
August 1955 separation examination was negative for 
musculoskeletal abnormalities, and a left knee disability was 
not among the history given by the Veteran during the 
examination.  There is no evidence of clinical treatment for 
a left knee disorder until June 1992, nearly 40 years after 
the Veteran's discharge from active service, and at that time 
the Veteran reported that he had injured his left knee in a 
car accident.  There was no reference to an in-service knee 
injury resulting in chronic pain.  On VA examination in 
December 2009, the examiner found that the Veteran's current 
left knee disorder originated with his 1992 workers' 
compensation claim.  The VA examiner is a medical 
professional and competent to render such an opinion.  The 
examiner noted the Veteran's history of in-service incurrence 
of a knee injury and the Veteran's claim that the condition 
grew progressively worse, but concluded that current left 
knee disability was due to an intervening injury.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to observations of left knee pain during service.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent 
to make a specific diagnosis, or render an opinion as to the 
cause or etiology of his current knee disability, because he 
does not have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the Veteran's allegations of a 
continuity of symptomatology since service discharge is 
inconsistent with the remaining evidence of record.  Although 
the Veteran may well have experienced acute and transitory 
knee pain in service, there is no mention of any chronic 
musculoskeletal abnormalities on the Veteran's August 1955 
separation examination; however, the Veteran specifically 
identified periods of hospitalization for pneumonia and a 
shell fragment wound.  Under these circumstances, it is not 
unreasonable to think that the Veteran would have also 
identified a twice-injured knee resulting in chronic pain.  

Although the Veteran claims to have had intermittent left 
knee pain since service, there is no evidence of post-service 
clinical treatment for such symptoms for nearly 50 years 
after service discharge.  In June 1992, the Veteran advised a 
private physician that he had injured his knee in a car 
accident.  There was no mention of an in-service knee injury 
with intermittent pain since then.  The Veteran also stated 
that he had walked 8 miles a day prior to his 1992 injury, 
which would not be consistent with the presence of long-
standing knee disability since service.  

In April 1995, the Veteran cancelled a total knee replacement 
because the workers' compensation program had not approved 
the surgery, a strong indicator that the Veteran's current 
left knee disability is actually the result of a post service 
occupational injury to the knee, not a service-related 
injury.  In fact, although the Veteran has been treated for 
left knee pain since June 1992, he did not report an in-
service left knee injury until October 2004, after he had 
filed his claim for service connection, which significantly 
diminishes the probative value of his assertions that he 
sustained a chronic knee disability in service.  The Board 
does not find it likely that a left knee injury in service 
resulted in chronic pathology, but went unnoticed and 
unmentioned on the separation examination, with no recorded 
treatment for almost 50 years, and was not mentioned to his 
treating physicians at any time prior to the filing of his 
claim for service connection.  After weighing the lay and 
medical evidence, the Board finds that the lay evidence as to 
in-service incurrence and continuity of symptomatology is of 
limited probative value and less convincing than other 
evidence of record.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's left knee disability is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left knee disability, 
including osteoarthritis, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


